Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 8, 2017

                                     No. 04-17-00565-CV

  David MORA, Texas Sterling Construction Company, Sterling Construction Company, Inc.,
                                       Appellants

                                               v.

                    Martin VALDIVIA, Sr., and Maria Cervantes Valdivia,
                                      Appellees

                  From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CI09734
                        Honorable Michael E. Mery, Judge Presiding


                                        ORDER
        The clerk’s record was due on December 4, 2017. The next day, the Bexar County
District Clerk filed a notification of late record and requested an extension of time to file the
clerk’s record. The notification did not specify the number of additional days requested or
provide an expected date the record would be completed.
       The clerk’s request is GRANTED. The clerk’s record is due on December 20, 2017.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of December, 2017.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court